Citation Nr: 1412965	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-46 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of sprain of the left thumb.

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals, status-post multiple surgical procedures with osteoarthritis of the left knee.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 2006 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for left thumb sprain, and granted entitlement to service connection for GERD, at a 10 percent disability rating, and for residuals, status-post multiple surgical procedures with osteoarthritis of the left knee, at a noncompensable disability rating, both effective as of the day following the Veteran's discharge from service, September 16, 2009.  

In an October 2010 rating decision, the RO increased the Veteran's initial disability rating for her left knee disability to 20 percent, effective September 16, 2009.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge via videoconference in November 2011.  A copy of the transcript of this hearing has been associated with the record.

The issues of entitlement to an initial disability rating in excess of 10 percent for GERD and entitlement to an initial disability rating in excess of 10 percent for residuals, status-post multiple surgical procedures with osteoarthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran suffered a left thumb injury in service; competent medical evidence reflects that she has current residuals from this injury.

CONCLUSION OF LAW

The criteria for service connection for residuals of a left thumb injury have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998). More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

At her hearing, the Veteran contended that she suffered a left thumb injury in service when she slipped getting out of a pool, and caught her thumb.  She indicated that she now has residuals from this injury.  Specifically, she testified that, if she put weight on her left hand, she experienced pain and that her ability to grip with her left hand would be impaired for a number of hours.  She asserted that these symptoms have been present since active duty.

Service treatment records reflect that the Veteran was treated in November 2003 for an injury to her left thumb, which occurred when she slipped getting out of a pool.  She was assessed with a sprain to her ulnar collateral ligament (UCL), or a gamekeeper's injury.  She was placed in a cast.  In January 2004, she was assessed with a recovering gamekeeper's injury.  While she did not report any further problems with her left thumb while on active duty, and her separation examination reflected normal upper extremities, she reported that she had injured her left thumb while on active duty in her separation Report of Medical History.  

The Veteran was provided with a VA examination in October 2009.  She reported that she sustained a dislocation of her thumb while in service, and was placed in a cast for two months.  She indicated that she still has pain in her thumb when pushing or grasping.  The examiner diagnosed residuals of a left thumb sprain, with significant effects on her occupation and effects on her daily activities.

Evidence is in approximate balance, or equipoise, when the evidence in favor and opposing the veteran's claim is found to be almost exactly or nearly equal. When the fact finder determines that the positive and negative evidence relating to a veteran's claim are nearly equal, thus rendering any determination on the merits 'too close to call,' reasonable doubt is resolved in favor of the claimant. Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board acknowledges that the Veteran did not report any further problems with her left thumb while in service, after the initial injury and subsequent treatment.  In addition, the Veteran had not sought treatment for her left thumb since her discharge from service in 2009.  However, she has consistently reported the incident in service and her subsequent residuals, contending that she has pain and resulting impairment when she presses her hand flat on a service.  There is no evidence that she had had any post-service injuries to her left thumb.  The VA examiner found that the symptoms she reported were residuals of her left thumb sprain.  Therefore, the evidence is at least in relative equipoise as to whether the Veteran has current residuals of an in-service injury to her left thumb.  The Board is resolving any reasonable doubt in favor of the Veteran, and service connection for residuals of an in-service left thumb injury is granted.  


ORDER

Service connection for residuals of sprain of the left thumb is granted.


REMAND

At her hearing, the Veteran contended that her service-connected left knee disability and GERD have worsened since her last examinations, which were conducted in October 2009.  As such, she should be afforded VA examination to determine the current nature and severity of these service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, the Veteran indicated that there was a possibility that she would undergo left knee surgery in December 2011 through a private physician.  The most recent medical records in the claims file are from November 2011.  In addition, the Veteran has indicated that she was hospitalized with chest pain related to her service-connected GERD.  These records are not in the claims file, and there are no medical records reflecting treatment for the Veteran in VA's online records systems.  As such, on remand, current medical records should be obtained.  It appears that the Veteran has been receiving treatment through private providers, but this should be confirmed, and any VA medical records should be obtained, as well. Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's left knee and GERD, in accordance with 38 C.F.R. § 3.159. If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Contact the Veteran and ask if she has been treated by the VA for her service-connected disabilities.  If so, obtain all records of treatment related to her left knee and GERD from the VA.

3.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected left knee disability.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the left knee should be reported in degrees.  The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should also determine the extent of instability manifested by the left knee.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected GERD.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


